Citation Nr: 0915020	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to an already service-
connected left knee disability.

2.  Entitlement to service connection for a low back 
disorder, also claimed as secondary to the already service-
connected left knee disability.

3.  Entitlement to a combined rating higher than 40 percent 
for the left knee disability (30 percent for synovitis, 
degenerative joint disease, Meniscal tear, and status post 
lateral meniscectomy and 10 percent for residual pain and 
limited range of motion).


REPRESENTATION

Appellant represented by:	Louis A. Demier-Le Blanc, 
Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to 
October 1979 and from January to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
denying the Veteran's claims for service connection for right 
knee and low back disorders and increasing the rating for his 
left knee disability from 10 to 30 percent effective February 
14, 2005, the date of receipt of his claim.  He appealed the 
denials of service connection for his right knee and low back 
disorders and for a rating higher than 30 percent for his 
left knee disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  

In March 2007, in support of his claims, the Veteran 
testified at a hearing at the RO before a local Decision 
Review Officer.  

And in January 2008 the RO issued a supplemental statement of 
the case (SSOC) continuing to deny the claims for service 
connection for the right knee and low back disorders, 
including as secondary to the service-connected left knee 
disability.  


But also that same month, the RO issued another decision 
assigning a separate10 percent rating for residual pain and 
limited range of motion of the Veteran's left knee, also 
retroactively effective from February 14, 2005, the date of 
receipt of his claim - in turn resulting in a higher 
combined rating of 40 percent for his left knee disability as 
a whole.  See 38 C.F.R. § 4.25, VA's combined ratings table, 
indicating the existing 30 percent plus the additional 10 
percent combines to 37 percent, which is then rounded up to 
40 percent.


FINDINGS OF FACT

1.  The Veteran's right knee and low back disorders were not 
caused or made permanently worse by his service-connected 
left knee disability and are not otherwise attributable to 
his military service.  

2.  The "amputation rule" precludes further increasing the 
rating for the Veteran's left knee disability beyond 40 
percent.


CONCLUSIONS OF LAW

1.  The Veteran's right knee and low back disorders were not 
incurred or aggravated in service, may not be presumed to 
have been incurred in service, and are not proximately due 
to, the result of, or chronically aggravated by his service-
connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5017 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria are not met for a combined rating higher 
than 40 percent for the left knee disability. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.68, 4.71a, Diagnostic Codes 5165, 5257, 5259 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in March 2005, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consider, as well, that the RO issued that 
VCAA notice letter prior to initially adjudicating his 
claims, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  It equally 
deserves mentioning that a more recent letter dated in 
April 2008 also informed him of the downstream disability 
rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since providing that additional Dingess notice in April 2008, 
the RO has not readjudicated the claims - such as in a SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (both indicating that if, for whatever 
reason, there was no VCAA notice prior to the initial 
adjudication of the claims or, if there was, it was 
inadequate or incomplete (i.e., not fully content-compliant), 
then this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claims - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claims).  The Court has further clarified 
that, in this type situation, it is VA's obligation - not 
the Veteran's, to explain why this is nonprejudicial, i.e., 
harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Here, though, the claims already had been readjudicated in 
the RO's January 2008 rating decision and SSOC, so only a few 
months before sending that additional VCAA Dingess notice in 
April 2008, and there has been no reason or justification 
since providing that additional notice to again go back and 
readjudicate the claims, such as in another SSOC, because the 
Veteran has not submitted any additional evidence or argument 
in response to that additional Dingess notice that might 
change the outcome of the prior adjudication.  That is to 
say, the absence of another SSOC after the most recent April 
2008 VCAA Dingess notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).

Furthermore, in this decision the Board is denying both 
underlying claims for service connection, so the downstream 
disability rating and effective date elements of these claims 
are ultimately moot.  38 C.F.R. § 20.1102 (2008).  See also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), where 
the Federal Circuit Court held that VA may rebut the 
presumption of prejudicial error in the provision of VCAA 
notice by showing:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until rather recently, the Veteran did not receive VCAA 
notice specifically tailored to comply with it.  And, as 
mentioned, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that this type of 
notice error is presumed prejudicial and that it is incumbent 
upon VA, not the Veteran, to show why the error is 
nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why the error will not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. at 46.  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).  

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's left knee disability were provided to him in 
the December 2006 SOC.  A reasonable person could be expected 
to read and understand these criteria, and that evidence 
showing his disability meets the requirements for a higher 
rating is needed for an increase to be granted.  Indeed, as 
mentioned, the RO increased the rating for his left knee 
disability during the pendency of this appeal, as indicated 
in the January 2008 decision by assigning a separate 10 
percent rating for the additional residual pain and 
limitation of motion.  The statements that he and his 
representative have submitted in appealing for a higher 
rating (and now, an even higher rating) demonstrate their 
understanding of the types and severity of symptoms required 
for a higher rating.  

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, Social Security Administration (SSA) 
records, and VA treatment records -including the report of 
his May 2005 VA Compensation and Pension Examination (C&P 
Exam) addressing the nature and etiology of his right knee 
and low back disorders, the dispositive issue in these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
He also has had C&P exams to assess the severity of his left 
knee disability, the determinative issue concerning that 
claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  


Moreover, the Veteran indicated in his February 2008 response 
to the January 2008 SSOC that he had no other information or 
evidence to submit.  He therefore requested immediate 
consideration of his claims.  Thus, as there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.	Entitlement to Service Connection for Right Knee and Low 
Back Disorders

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
medical evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  

Concerning this, it is unclear whether the Veteran even has a 
current diagnosis as pertaining to his right knee.  The 
report of his May 2005 VA C&P Exam provides a diagnosis of 
right knee patellofemoral pain syndrome.  But patellofemoral 
pain syndrome arguably is not an actual disability, but 
rather, a mere finding involving symptoms of pain.  See 
Dorland's Illustrated Medical Dictionary 1846 (31st ed. 
2007).  The term "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  See 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. at 
439.  A mere symptom - such as pain - without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

But even assuming for the sake of argument that the Veteran's 
right knee symptoms (his pain, etc.) are attributable to a 
clinical diagnosis, the most probative medical evidence of 
record does not support the finding of a link between his 
right knee condition and his military service - including by 
way of his already service-connected left knee disability.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998). 

The Veteran asserts that his right knee condition is 
secondary to his service-connected left knee disability.  See 
his March 2007 hearing testimony.  And so, in spite of the 
fact that he, as a layman, is not competent to render such an 
etiological opinion, the Board will first discuss his claim 
in this regard.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is currently service connected for a left knee disability, 
so he has met this threshold requirement; but he must still 
establish a cause-and-effect relationship between this 
service-connected disability and his right knee condition, in 
order for him to be entitled to service connection on the 
alleged secondary basis.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); 
Velez v. West, 11 Vet. App. 148, 158 (1998).

The May 2005 VA C&P Exam was specifically to address the 
nature and etiology of the Veteran's right knee condition.  
The report of the examination indicates the examiner reviewed 
the Veteran's claims file for his pertinent medical and other 
history.  The examiner took note of the Veteran's assertion 
that he had been experiencing a "pressure sensation" in his 
right knee since 1991.  Furthermore, the report indicates the 
Veteran denied any pain associated with his right knee.  
Rather, his complaints were of cramps from his calf to his 
right knee.  He denied a history of trauma or accident 
involving his right knee.  After conducting an objective 
clinical evaluation of the Veteran, the examiner, as 
previously mentioned, diagnosed right knee patellofemoral 
pain syndrome.  But concerning the purported relationship 
between the Veteran's right knee condition and his service-
connected left knee disability, the examiner determined it 
unlikely (less likely than not) the right knee condition is 
related to the Veteran's left knee disability.  This VA 
examiner's opinion is well reasoned and based on an 
objective, independent review of the relevant evidence and 
personal clinical evaluation.  Hence, it has the proper 
factual foundation and, therefore, is entitled to a lot of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  And so, 
absent any medical opinion to the contrary, the Board finds 
that the competent medical evidence of record indicates the 
Veteran's right knee condition is not secondary to his 
service-connected left knee disability.

This notwithstanding, the Board will also consider as a 
matter of course whether the Veteran may be entitled to 
service connection for his right knee condition under the 
alternative theory of direct incurrence in service.  See EF 
v. Derwinski, 1 Vet App 324 (1991) (VA must consider all 
potential basis of entitlement reasonably raised by the 
record).  And, as mentioned, direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran's STRs include a DA 2173 dated in September 1991 
indicating he had complained of right knee pain since his 
unit was at Camp Santiago, Salinas, Puerto Rico, and that 
when his unit arrived in Saudi Arabia, he went on sick call 
and was subsequently evacuated to Landstuhl, Germany, 
following which he was again transported to and admitted for 
treatment relating to right knee arthritis at Walter Reed 
Army Medical Center in March 1991.  His STRs also include a 
March 1991 Medical Record Report regarding his evacuation to 
Germany providing that it was in relation to a diagnosis of 
left lateral patellar compartment arthritis (so not 
concerning his right knee).

Furthermore, the Board also sees that the Veteran's STRs 
provide a lengthy and detailed account of his symptoms and 
treatment relating to his left knee - not his right.  That 
is, his STRs show that, in July 1978, he fell into a fox hole 
while running and injured his left knee.  Following that 
incident, his STRs document his treatment, including surgery 
and continuing symptoms, including pain.  And, as already 
mentioned, his resulting left knee disability since has been 
service connected.  

By contrast, the Veteran's STRs are unremarkable with respect 
to any complaints or treatment relating to his right knee - 
except for the description on the September 1991 DA 2173.  
Furthermore, his subsequent treatment consistently referred 
to his left knee as opposed to his right - his records 
showing treatment for his right knee beginning in 2005, so 
approximately 14 years after his discharge from the military.  
And so, as to the matter of an in-service incurrence relating 
to his right knee, the Board finds that the September 1991 DA 
2173 lacks probative weight, as all other competent medical 
and other evidence from service suggests that all injury, 
evaluation and treatment concerned his left knee, not his 
right.  


Thus, the Board finds that the most competent medical and 
other evidence of record indicates the Veteran's right knee 
condition did not initially manifest while he was in service; 
that is, there was no relevant injury to this knee in 
service, disease or other manifestation of a right knee 
condition, nor is there competent evidence suggesting he had 
arthritis in this knee within a year of his discharge from 
service to otherwise warrant granting service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

With respect to his claimed low back disorder, the report of 
the Veteran's May 2005 VA C&P Exam provides a diagnosis of 
lumbar myositis with degenerative disc disease.  So there is 
no disputing he has a low back disability.  Therefore, the 
determinative issue is whether this disability is related to 
his military service - including by way of his already 
service-connected left knee disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning this, the Veteran asserts that his low back 
condition is secondary to his service-connected left knee 
disability.  See his March 2007 hearing testimony.  And, in 
spite of the fact that he, as a layman, is not competent to 
render such an etiological opinion, the Board will first 
discuss his claim in this regard.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Again, the Board first acknowledges 
that he is currently service connected for a left knee 
disability, so he has met this threshold requirement; but he 
must still establish a causal (cause-and-effect) relationship 
between this service-connected disability and his low back 
condition, in order for him to be entitled to service 
connection on this secondary basis.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

The Veteran's May 2005 VA C&P Exam was specifically to 
address the nature and etiology of his low back condition.  
The report of that examination indicates the examiner 
reviewed the Veteran's claims file for the pertinent medical 
and other history and conducted an objective clinical 
evaluation of him.  Upon so doing, he concluded the Veteran's 
low back disorder is not likely secondary to his service-
connected left knee disability.  This VA C&P examiner's 
opinion is well reasoned and based on an objective, 
independent review of the relevant evidence and personal 
evaluation.  Hence, it has the proper factual foundation and, 
therefore, is entitled to a lot of probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).  And so, absent any medical evidence 
or opinion to the contrary, the Board finds that the 
competent medical evidence of record indicates the Veteran's 
low back disorder is not secondary to his 
service-connected left knee disability.

This notwithstanding, the Board will also consider as a 
matter of course whether the Veteran may be entitled to 
service connection for his low back disorder under the 
alternative theory of direct incurrence in service.  See EF 
v. Derwinski, 1 Vet App 324 (1991) (VA must consider all 
potential basis of entitlement reasonably raised by the 
record).  And, as mentioned, direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Concerning this, the report of the Veteran's May 2005 VA C&P 
Exam provides that the Veteran stated that his low back 
symptoms had first manifested in 1991 as a result of carrying 
his rucksack and duffle bag.  As previously explained, 
however, as a layman, the Veteran is not competent to provide 
a medical diagnosis or etiological opinion, although he is 
competent to provide evidence of his observable symptoms.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); and see Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  



The Board sees that the Veteran's STRs are unremarkable for 
any complaints or treatment relating to his low back, nor is 
there any competent medical evidence indicating his low back 
symptoms - and specifically arthritis, manifested to a 
compensable degree of at least 10-percent disabling within 
one year of his April 1991 discharge.  The only evidence of 
record suggesting his current condition relates back to his 
military service is his own statements that his symptoms 
first manifested in 1991.  The earliest objective indication 
of low back symptoms is a March 1999 medical progress note 
indicating he presented for treatment relating to low back 
pain - and the note of that consultation indicates his low 
back pain was associated with lifting weights, not his 
military service and anything that occurred coincident 
thereto.  So the Veteran's unsubstantiated allegation of 
having experienced low back pain even earlier, dating back to 
1991 while he was in the military, though competent, is not 
credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

And so, the Board finds that the record does not indicate the 
Veteran's low back disorder initially manifested in service; 
that is, there is no in-service injury, disease or other 
manifestation as to a low back disorder; nor is there 
competent evidence suggesting he had arthritis in his low 
back within a year of his discharge. 

The Board sees that no medical examinations have been 
conducted or medical opinions obtained with respect to 
establishing a direct etiological connection between either 
the Veteran's right knee condition or his low back condition 
and his military service.  However, the Board finds that the 
evidence, which reveals that he did not have either condition 
during service or for many years after, and does not contain 
competent opinions suggesting a nexus between his military 
service and either disorder at issue, warrants concluding 
that a remand for an examination and/or opinion is not 
necessary to decide these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As his service and post-service 
medical records provide no basis to grant either claim, and 
indeed provide evidence against them, the Board finds no 
basis for requesting a VA examination or medical nexus 
opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case with respect to either claim.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service - namely, injury to the 
Veteran's right knee or to his low back.  In the absence of 
evidence of in-service disease or injury, referral of this 
case to obtain an examination and/or opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between either of 
the Veteran's claimed disabilities and his military service 
would necessarily be based solely on his uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
examinations or obtainment of medical opinions under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2). 

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for right knee and low back disorders, 
in turn meaning the benefit-of-the-doubt rule does not apply 
and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Entitlement to a Combined Rating higher than 40 percent 
for the Left Knee Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, and the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran's left knee disability currently has a combined 
rating of 40 percent - 30 percent under DC 5257 for 
synovitis, degenerative joint disease, meniscal tear, and 
status post lateral meniscectomy with lateral instability, 
and an additional 10 percent under DC 5259-5299 for residual 
pain and limited range of motion.  See 38 C.F.R. § 4.25, VA's 
combined ratings table, indicating 30 and 10 percent ratings 
combine to 37, which in turn is rounded up to 40 percent.



In determining whether the Veteran is entitled to an even 
higher rating, however, the Board must first consider the 
limitation set forth in the amputation rule.  38 C.F.R. § 
4.68.  According to this rule, the combined rating for a 
disability shall not exceed the rating for the amputation at 
the elected level, were amputation to be performed.  Under 38 
C.F.R. § 4.71a, DC 5165, a below-the-knee amputation 
permitting the use of a prosthesis warrants, at most, a 40 
percent rating.  Only if the amputation is not improvable by 
prosthesis controlled by natural knee action would a higher, 
60 percent, rating be permitted.  Therefore, inasmuch as the 
Veteran already has a combined 40 percent rating for his left 
knee disability, assigning an even higher rating would 
violate the "amputation rule" as it would exceed the rating 
he could receive if his leg was amputated at this level.  38 
C.F.R. § 4.68.

Moreover, if, as here, the Veteran is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable, 
insofar as whether he has additional functional loss due to 
pain/painful motion, weakness or premature fatigability, 
incoordination, etc., including during flare-ups or prolonged 
use when his symptoms are most problematic.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Also, in general, under Hart the Board is to also consider 
whether the Veteran's rating should be "staged," looking 
all that way back to one year prior to him filing his current 
claim.  And, generally, the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).

Three possible dates may be assigned depending on the facts 
of the case:  (1) if an increase in disability occurs after 
the claim is filed, then the effective date is the date that 
the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, then the 
effective date is the date that the increase is shown to have 


occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 
or (3) if an increase in disability precedes the claim by 
more than a year, then the effective date is the date that 
the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  Harper v. Brown, 10 Vet App 125, 126 (1997).  
Here, as there is no evidence establishing an increase in 
disability within a year of the Veteran's claim, he is not 
entitled to an effective date prior to the filing of his 
claim.

And since the Veteran is already in receipt of the maximum 
schedular rating that may be assigned for his left knee 
disability from the effective date of his award (the date he 
filed his claim for a higher rating), the Board may not stage 
his rating either as, again, assigning any higher rating 
would violate the "amputation rule."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board also finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular ratings assigned (30 and 10 
percent, respectively) suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  So the Board does not have to 
refer this case for extra-schedular consideration.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 




ORDER

The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a low back disorder is 
denied.

The claim for a combined rating higher than 40 percent for 
the left knee disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


